             Case 1:20-cv-03533 Document 1 Filed 05/06/20 Page 1 of 21



                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


Heather Key, Jacob Behr, Vivian Johnson,
Vanessa Agudelo, Linda Sarsour ,
Philip Mandelbaum, Beth Lauren Baum, and
Jacqueline Bourgeois,
individually and on behalf of
all others similarly situated,
                                                    A CIVIL ACTION

                          Plaintiffs,           EMERGENCY COMPLAINT SEEKING
                                                RELIEF UNDER FRCP 65(B)
               V.




Governor Andrew Cuomo, Governor of the
State of New York;
Douglas A. Kellner, Co-Chair and
Commissioner, Andrew Spano,
Commissioner, Peter S. Kosinski, CoChair
and Commissioner, Todd D.
Valentine, Co-Executive Director and
Robert A. Brehm, Co-Executive Director,
individually and in their official capacities
at the New York State Board of Elections,
and the New York State Board of
Elections

                           Defendants




                                                1
             Case 1:20-cv-03533 Document 1 Filed 05/06/20 Page 2 of 21



                                          COMPLAINT

       Plaintiffs, by way of this Complaint against Defendants Andrew Cuomo,

   Douglas Kellner, Andrew Spano, Peter S. Kosinski, Todd D. Valentine, Robert A. Brehm,

   individually and in their official capacities as officers of the state of New York including,

   inter alia, the New York State Board of Elections, and the New York State Board of

   Elections state and allege claims against said Defendants based on their unlawful,

   arbitrary, capricious and wrongful decision to cancel the 2020 Democratic Primary

   Election for President of the United States. Specifically, the Plaintiffs allege as follows:

                                        INTRODUCTION

1. Plaintiffs, are all residents of the State of New York and are each registered voters who are

registered with the Democratic Party of New York and are thereby entitled to vote both in

general elections and in any and all Democratic Primary elections such as are held by the

National Democratic Party, the Democratic Party of New York, the State of New York and

the New York State Board of Elections.


2. In addition, certain of the Plaintiffs are delegate candidates who have expended significant time

and resources in order to become eligible to appear on the New York State Presidential Primary

Ballot as supporters of Bernie Sanders and, if elected, to appear in that capacity at the Democratic

National Convention. While this action is NOT being brought on behalf of any such individuals

AS delegates this information is included for purposes of transparency only.



3. Two of the Plaintiffs in this matter have qualified to appear on the New York State Presidential

Primary Ballot as delegates of Bernie Sanders and, if elected, to appear in that capacity at the

Democratic National Convention. These Plaintiffs have expended significant time and money to

                                                 2
             Case 1:20-cv-03533 Document 1 Filed 05/06/20 Page 3 of 21



qualify for the primary ballot however those interests are already the subject of a separate action

currently before the Court (SDNY case - 1:20-cv-03325-AT).



4. All of the Plaintiffs herein are registered voters who have registered with the State of a New

York and the Democratic Party for the State of New York. All of the Plaintiffs are thereby entitled

to vote in any local, state or national election held by the State of New York or the Democratic

Party whether said election is a primary or general election. Plaintiffs are individuals who are part

of the estimated 6 million registered members of the New York Democratic Party who will be

effectively disenfranchised if the Defendants are successful in their efforts to cancel the 2020

Democratic Presidential Primary Election.



                                PRELIMINARY STATEMENT



5. Throughout the Winter of 2020, the State of New York has been ravaged by the Covid-19 virus

Pandemic which has infected over 1 million Americans and caused over 70,000 deaths nationwide.

New York has been particularly hard hit by the Pandemic with an estimated 175,000 confirmed

infections and nearly 14,000 deaths, more than any other state in the country.



6. In order to deal with the unprecedented challenges caused by the Pandemic, states have had to

take drastic measures including requiring entire states such as New York to stay home from work

and school for extended periods of time.




                                                 3
            Case 1:20-cv-03533 Document 1 Filed 05/06/20 Page 4 of 21



7. For example, in order to allow elections to proceed in the midst of the raging Pandemic, New

York Governor Cuomo authorized elections to be held using mail ballots only and with no or very

limited in-person voting.



8. In another virus related move, New York moved the Democratic Primary from its original date

of April 28, 2020 to June 23, 2020 so that it would coincide with numerous congressional, State

Senate, State Assembly and other local elections and therefore minimize the threat to the health

and safety of New York voters and election workers.



9.Despite these safeguards, on April 3, 2020, Governor Cuomo signed a bill making New York

Election Law Section 2-122-a (13) the law of the state. This law purported to give the New York

State Board of Elections the discretion to arbitrarily and capriciously cancel the New York

Democratic Primary Election if certain preconditions were met.



10. On April 27, 2020, the New York State Board of Elections’ commissioners voted unanimously

by resolution to discriminatorily and arbitrarily and unconstitutionally remove ten out of the eleven

qualified candidates and their delegates from the June 23, 2020 Democratic presidential primary,

while allowing the other “down-ballot” elections to proceed. Two of those Board members were

de facto appointees of the Democratic Party of the State of New York.



11. The Plaintiffs are representative of the estimated 6 million registered voters who are members

of the Democratic Party for the State of New York. EVERY one of whom stand to be

disenfranchised en masse if the Defendants’ actions are allowed to stand. While in the case noted,

supra, those actions have been theoretically reversed as the final edits are being put on this
                                              4
             Case 1:20-cv-03533 Document 1 Filed 05/06/20 Page 5 of 21



complaint defendants are already publicly stating they plan to appeal the order compelling them

to effectively undo their prior actions.



12. The Plaintiffs suit is essential because the actions of the Defendants violate the rights afforded

to the Plaintiffs by the Constitutions of the State of New York and the United States of America.

 More importantly and unlike the aforementioned suit in the SDNY THIS Action is being brought

strictly on behalf of every voter who would effectively lose their right to vote on June 23 for the

Democratic candidate for President of the United States of their choice.



13. The Plaintiffs therefore seek to recover actual and other damages as well as

declaratory, injunctive and equitable relief, together with court fees, attorney fees and costs, so as

to ENSURE the New York State Democratic Presidential primary both takes place and is

conducted in a manner that is both safe to voters and election workers and in accordance with the

rules in place when candidates sought and GAINED access to the ballot.



14. Plaintiffs Heather Key, Jacob Behr, Vivian Johnson, Vanessa Agudelo, Linda Sarsour , Philip

Mandelbaum, Beth Lauren Baum and Jacqueline Bourgeois bring this action both individually and

on behalf of all similarly situated, alleging as for their Complaint against Defendants (defined

herein) upon personal knowledge as to themselves and as to all other matters upon information

and belief, based on, inter alia, the investigation made by their attorneys signed below, as follows:



                                               PARTIES

15. Each of the Plaintiffs herein is a Citizen of the United States over the age of eighteen years.


                                                  5
            Case 1:20-cv-03533 Document 1 Filed 05/06/20 Page 6 of 21



16. Plaintiff Heather Key resides in Putnam County and is a registered voter in the 18th

Congressional District.



17. Plaintiff Jacob Behr resides in Oswego County and is a registered voter in the 24th

Congressional District.



18. Plaintiff Vivian Johnson resides in Suffolk County and is a registered voter in the 1st

Congressional District.



19. Plaintiff Vanessa Agudelo resides in Westchester County . She is registered voter in the 16th

Congressional District.



20. Plaintiff Linda Sarsour resides in Kings County. She is a registered voter in the 9th

Congressional District.



21. Plaintiff Philip Mandelbaum resides in Ulster County and is a registered voter in the 19th

Congressional District..



22. Plaintiff Beth Lauren Baum resides in Kings County and is a registered voter in the 9th

Congressional District.



23. Plaintiff Jacqueline Bourgeois resides in New York County and is a registered voter in the 12th

Congressional District.


                                                6
            Case 1:20-cv-03533 Document 1 Filed 05/06/20 Page 7 of 21



                                       DEFENDANTS




24. Defendant Andrew Cuomo is the current reigning Governor of the State of New York who is

charged with oversight and administration of the Executive Branch of the State’s government. He

is named herein in such capacity



25. Defendant New York State Board of Elections (“BOE”) is an agency of the New York State

government within the New York State Executive Department responsible for enforcement of the

election laws. The BOE’s website specifically acknowledges that the BOE is

“vested with the responsibility for administration and enforcement of all laws relating to

elections in New York State. . . In addition to the regulatory and enforcement responsibilities

the board is charged with the preservation of citizen confidence in the democratic process

and enhancement in voter participation in elections.” (emphasis added)



26. Defendant Douglas A. Kellner is the Co-Chair and a Commissioner of the NYS

BOE (“Kellner”).



27. Andrew Spano is a Commissioner of the NYS BOE (“Spano”).



28. Peter S. Kosinski is the Co-Chair and a Commissioner of the NYS BOE

(“Kosinski”)



29. Todd D. Valentine is the Co-Executive Director of the NYS BOE (“Valentine”).


                                              7
             Case 1:20-cv-03533 Document 1 Filed 05/06/20 Page 8 of 21



30. Robert A. Brehm is the Co-Executive Director of the NYS BOE (“Brehm”).



31. Each of the Defendants are being sued in their individual and official capacities as executives,

directors and officers of the NYS BOE. Venue is further properly laid in the Southern District of

New York because Defendants reside, are found, have agents, and transact business in this District,

pursuant to 28 U.S.C. §1391.



32. The 11th Amendment to the United States Constitution does not bar this suit as this is a suit

strictly between resident individuals and the State whereby citizens are seeking to assert and

protect   their    federal   constitutional    rights    from    infringement     by     the   State.



                                 JURISDICTION AND VENUE

33. This Court has federal question jurisdiction of the original action and of Plaintiff’s action

under 42 U.S.C. § 198 and 28 U.S.C. § 1331.


34. Declaratory relief in both actions is available pursuant to 28 U.S.C. §§ 2201 and

§ 2202.




                                                  8
              Case 1:20-cv-03533 Document 1 Filed 05/06/20 Page 9 of 21



35. The Court has ancillary jurisdiction over Plaintiffs and Plaintiffs’ state law claims
pursuant to 28 U.S.C. § 1367.

36. Venue is proper in this district for both actions pursuant to 28 U.S.C. § 1391, as certain of

the Plaintiffs live in this district and the acts and transactions that give rise to this action

occurred, in substantial part, in this district.


37. Venue is also proper in this district in both actions under 28 USC Section 1391,

because Defendants transact business in this District and the wrongful acts alleged herein had

their wrongful effect or otherwise caused harm in this District.



38. The claims presented by this Complaint are ripe for adjudication because Plaintiffs are

presently, gravely adversely affected by the Defendants’ actions canceling the Primary election

and, importantly, the Order in the existing case mentioned, supra, expressly was issued in

consideration of the rights of both Delegates and candidates. The rights of voters were not, per se,

the subject of that order. While Plaintiffs do not, presently, seek injunctive relief it is more than

possible they will need to do so.



39. This Court has personal jurisdiction over Defendants at least because, on information and

belief, these Defendants respectively in their official capacities have ongoing and systematic

contacts with this District, have and maintain offices in this District, and have

committed wrongful acts which both occurred within this District, and which have had an impact

or effect in this District.



                                              THE FACTS

40. Plaintiffs hereby restate, reallege, and incorporate by reference all foregoing paragraphs.
                                                   9
            Case 1:20-cv-03533 Document 1 Filed 05/06/20 Page 10 of 21




41. The New York State Democratic Presidential Primary was originally scheduled for

April 28, 2020 (the “Primary Election”).



42. Each Plaintiff was duly registered to vote in the Primary Election and to thus participate in the

selection of the Democratic candidate for President of the United States and to influence the

platform upon which the Democratic candidate would run his or her campaign.

.

43. The Democratic Party delegate selection rules provide that Delegates whose

candidate received 15% or more of the vote in a Congressional District will attend the

Democratic Party National Convention, presently scheduled for August 17-20 in Milwaukee (the

“Convention”).



44. Delegates at the Convention assist in shaping the Democratic Party’s rules and

platform and participate in nominating the Party’s candidate for President of the United States.



45. Due to the COVID-19 Pandemic, the April 28 Presidential Primary was rescheduled by

Executive Order of the New York State Governor, Andrew Cuomo, to take place on the same date

as a previously scheduled New York State election for federal and state offices,

on June 23, 2020.



46. Under another Executive Order, 202.15, Governor Cuomo also provided that all New York

State voters could choose to vote by mail, so as not to expose themselves at the polls


                                                 10
            Case 1:20-cv-03533 Document 1 Filed 05/06/20 Page 11 of 21



to COVID-19 infection.



47. However, by an amendment to New York State’s Election Law, signed by Governor Cuomo

on April 13, 2020, it was provided that: “Notwithstanding any inconsistent provision of law to the

contrary, prior to forty-five days before the actual date of a presidential primary election, if a

candidate for office of the president of the United States who is otherwise eligible to appear on the

presidential primary ballot to provide for the election of delegates to a national party convention

or a national party conference in any presidential election year, publicly announces that they are

no longer seeking the nomination for the office of president of the United States, or if the candidate

publicly announces that they are terminating or suspending their campaign, or if the candidate

sends a letter to the state board of elections indicating they no longer wish to appear on the ballot,

the state board of elections may determine by such date that the candidate is no longer eligible and

omit said candidate from the ballot; provided, however, that for any candidate of a major political

party, such determination shall be solely made by the commissioners of the state board of elections

who have been appointed on the recommendation of such political party or the legislative leaders

of such political party, and no other commissioner of the state board of elections shall participate

in such determination.”



48. On April 27, 2020, Malcolm Seymour of the Foster Garvey law firm, as counsel for the Bernie

Sanders campaign, wrote to the New York State Board of Elections: “Senator Sanders has duly

qualified for placement on the Primary ballot as a candidate for the Democratic nomination to the

office of President of the United States. To get him on the ballot, the Campaign mobilized a vast

network of volunteer circulators across New York’s 27 congressional districts, gathering nearly

60,000 signatures for Senator Sanders and his 184 authorized pledged delegates. On April 8, 2020,
                                                11
              Case 1:20-cv-03533 Document 1 Filed 05/06/20 Page 12 of 21



Senator Sanders announced the limited suspension of his presidential campaign, emphasizing that

he intended to remain on the ballot in upcoming primaries, gather delegates, and attend the

Democratic National Convention, with an eye to influencing the party’s platform. Unlike most of

the other major candidates who have conceded in this year’s Democratic primary, Senator Sanders

has not officially terminated his candidacy with the Federal Election Commission.”



49. Attorney Seymour ended his April 27, 2020 letter with the following request on behalf of

Candidate Bernie Sanders “that the Board either: (1) determine as a matter of law that § 2-122-A

does not apply to announcements of campaign suspension made prior to April 13, 2020, the date

of the law’s enactment; or (2) exercise its discretion to keep Senator Sanders on the Primary ballot,

in the interest of party unification.”



50. On or about April 27, 2020, the New York State Board of Elections, acting by Defendants

Kellner and Spano, announced it was canceling the Presidential Primary.



51. Defendant Kellner, revealing the full extent of his partisanship and capriciousness, stated to

the New York Times: “What the Sanders campaign wanted is essentially a beauty contest that,

given the situation with the public health emergency, seems to be unnecessary and, indeed,

frivolous.”



52. Candidate Bernie Sanders stated, via senior campaign advisor Jeff Weaver: “Today’s decision

by the State of New York Board of Elections is an outrage, a blow to American democracy ... Just

last week Vice President Biden warned the American people that President Trump could use the


                                                 12
            Case 1:20-cv-03533 Document 1 Filed 05/06/20 Page 13 of 21



current crisis as an excuse to postpone the November election. Well, he now has a precedent thanks

to New York State.”



53. Regarding the relief requested, Plaintiffs note that the Defendants have already argued by letter

to this Court that it is too late for them to implement any remedy ordered, because the ballots have

already been certified for the June 23 election. Aside from the obvious fact that the Defendants

themselves managed the timing so that the Plaintiffs and Plaintiffs would face an uphill battle

redressing the grievous wrongs done them, Plaintiffs ask this Court to note that, just as the

Presidential Primary, originally scheduled in April, was at discretion rescheduled to coincide with

a June 23 election, this Court has discretion to direct that the Presidential Primary take place on

some other date later in June or during July. There is no requirement in law that the Presidential

Primary be conducted on June 23, so long as it takes place an adequate amount of time prior to the

Democratic Convention on August 17.



54. To protect the voters against COVID-19, this Court also has discretion under Executive Order

202-15 to order that the Presidential Primary take place entirely by mail-in vote.



                                      FIRST CAUSE OF ACTION

1st and 14th Amendments, U.S. Const. Amend I and XIV, 42 U.S.C. § 1983, 28 U.S.C. 2201,
                                        2202
             UNDUE BURDEN ON AND DENIAL OF THE RIGHT TO VOTE

   55. Plaintiffs incorporate and re-allege each allegation set forth in the preceding paragraphs of

       this Complaint.

   56. Under the Fourteenth Amendment, “No State shall . . . deny to any person within its


                                                 13
        Case 1:20-cv-03533 Document 1 Filed 05/06/20 Page 14 of 21



jurisdiction the equal protection of the laws.” U.S. Const. Amend. XIV. Under the First

Amendment, “Congress shall make no law respecting an establishment of religion, or

prohibiting the free exercise thereof; or abridging the freedom of speech, or of the press; or

the right of the people peaceably to assemble, and to petition the Government for a redress of

grievances.” (emphasis added).



57. Defendants’ April 27 decision to cancel the Presidential primary violates Plaintiffs’ equal

protection of the laws in that it arbitrarily denies them the rights they secured under the NY

Election Law. Importantly, it also denies them the right to cast their votes for duly qualified

candidates. Effectively, Defendants have denied Plaintiffs right to free “speech” under the First

Amendment of the US Constitution by denying them meaningful ballot access to the June 23

primary.



58. Any law, such as § 2-122-A(13) of the Election Law enacted ex post facto, that purports to

give Defendants the authority to cancel the election violates the Fourteenth Amendment. The

same is true for the First Amendment concerning Plaintiffs’ right to free speech.



59. The Defendants have neither a compelling interest, important interest, or even a legitimate

interest in cancelling the June 23 election and removing Plaintiffs from the June 23 ballot,

given that they are allowing other Federal and State election to occur on the same date,

therefore invalidating their argument that the decision was made for health and safety reasons.




                                             14
        Case 1:20-cv-03533 Document 1 Filed 05/06/20 Page 15 of 21



60. Defendants have failed to protect the voting rights of Plaintiffs and all other similarly

situated candidates and New York State voters.



61. Defendants’ decision to cancel the election and remove ALL candidates who had made the

   financial and practical decision to “suspend” their campaigns effectively eliminated ALL

   choices other than an individual who has been credibly accused of rape by a former

   employee. Plaintiffs therefore have had their right to vote for the candidate of THEIR

   choice in violation of the Fourteenth Amendment to the Constitution, based on the arbitrary

   and capricious nature of their decision, and not based on any actual set of facts



62. While defendants have claimed their actions are motivated by concerns for public health

   and safety, had this truly been the case they would have also cancelled the other Federal

   and State elections currently scheduled for the same date.



63. Defendants have violated and will continue to violate the Fourteenth Amendment equal

   protection rights of Plaintiffs if the June 23, 2020 presidential primary election is

   permanently cancelled.



64. Under the Anderson-Burdick balancing test, a court considering a challenge to a state

   election law must carefully balance the character and magnitude of injury to the First and

   Fourteenth Amendment rights that the plaintiff seeks to vindicate against “‘the precise

   interests put forward by the State as justifications for the burden imposed by its rule,’ taking

   into consideration ‘the extent to which those interests make it necessary to burden the


                                             15
        Case 1:20-cv-03533 Document 1 Filed 05/06/20 Page 16 of 21



   plaintiff’s rights.’” See, Burdick v. Takushi, 504 U.S. 428, 434 (1992) (quoting Anderson

   v. Celebrezze, 460 U.S. 780, 789 (1983)).



65. Because of the COVID-19 pandemic, it is reasonable to take precautions to allow for safe

   voting, but such decisions cannot arbitrarily pertain to some elections and not other

   elections as the Defendants have done here.



66. Defendants cannot provide any colorable justification as to why they cancelled the

   presidential primary and not other federal or state primary elections. Defendants’ actions

   have created a dangerous precedent and seem to be motivated solely by politics rather than

   their solemn duty to uphold the law.



67. By allowing voters to vote absentee by mail, it is not sufficient for Defendants to argue that

   cancelling elections entirely in twenty counties where there are no federal or state primaries

   on June 23, the threat of COVID-19 is materially reduced as compared to the other 42 more

   densely populated districts where federal and state elections will still take place.



68. It is clear that Defendants’ action to cancel the presidential primary is an ill-conceived

   political decision, rather than a rational decision to protect voter and worker health and

   safety (especially given that everyone can vote by mail due to COVID-19).



69. In summary, the challenged law (granting Defendants authority to act) and the challenged

   decision by Defendants to cancel the election, as applied to and during the extraordinary

   conditions of the COVID-19 pandemic, are unconstitutional infringements upon the voting
                                        16
        Case 1:20-cv-03533 Document 1 Filed 05/06/20 Page 17 of 21



   rights of Plaintiffs, unsupported by a state interest sufficient to justify the resulting burdens

   on the right to vote, and thus violative of the First and Fourteenth

   Amendments.

                                   SECOND CAUSE OF ACTION

             14th Amendments, U.S. Const. Amend XIV, 42 U.S.C. § 1983
                   DENIAL OF PROCEDURAL DUE PROCESS

70. Plaintiffs incorporate and re-allege each allegation set forth in the preceding paragraphs of

   this Complaint.



71. The Due Process Clause of the United States Constitution prohibits the states from

   depriving “any person of . . . liberty . . . without due process of law.” U.S. Const. Amend.

   XIV, § 1. Determining which protections are due in a given case requires a careful analysis

   of the importance of the rights and the other interests at stake. See Mathews v. Eldridge,

   424 U.S. 319, 334–35 (1976); Nozzi v. Hous. Auth. of City of L.A., 806 F.3d 1178, 1192

   (9th Cir. 2015). Courts must first consider “the nature of the interest that will be affected”

   by the government’s action as well as the “degree of potential deprivation that may be

   created” by existing procedures. Nozzi, 806 F. 3d at 1192–93.

   Second, “courts must consider the ‘fairness and reliability’ of the existing procedures and

   the ‘probable value, if any, of additional procedural safeguards.’” Id. at 1193 (quoting

   Mathews, 424 U.S. at 343). Finally, courts must consider “the public interest, which

   ‘includes the administrative burden and other societal costs that would be associated with’

   additional or substitute procedures. Id. (quoting Mathews, 424 U.S. at 347). Overall, “due

   process is flexible and calls for such procedural protections as the particular situation

   demands.” Mathews, 424 U.S. at 334, (quotation and citation omitted).

                                              17
        Case 1:20-cv-03533 Document 1 Filed 05/06/20 Page 18 of 21



72. Defendants’ action, maintaining some elections and cancelling those which directly

   impugn the rights of Plaintiffs in this matter, must comport with due process, which it is

   does not.



73. “When an election process ‘reache[s] the point of patent and fundamental unfairness,’ there

   is a due process violation.” Fla. State Conference of N.A.A.C.P. v. Browning, 522 F.3d

   1153, 1183 (11th Cir. 2008) (quoting Roe v. Alabama, 43 F.3d 574, 580 (11th Cir. 1995))



74. In cancelling elections in which EVERY plaintiff planned to vote, but allowing others to

   occur on the same day, and allowing solely “presumptive nominee” Joe Biden’s name on

   the June 23 ballot, it is clear Defendants’ action is fundamentally unfair, unjust and illegal.

   The nature of the interest at stake in this case, namely the right to vote and to have that vote

   count, is the most sacred liberty interest of all because it preserves all other basic civil,

   human, economic and political rights. Indeed, to quote esteemed Judge Learned Hand, of

   THIS court, the interest here   is “…closely akin to, if indeed it is not the same as, the

   interest protected by the First Amendment; it presupposes that right conclusions are

   more likely to be gathered out of a multitude of tongues, than through any kind of

   authoritative selection. To many this is, and always will be, folly; but we have staked

   upon it our all." United States v. Associated Press, 52 F. Supp. 362 (S.D.N.Y.

   1943) at 372, emphasis added.




                                             18
        Case 1:20-cv-03533 Document 1 Filed 05/06/20 Page 19 of 21



75. But the challenged law enabling the Defendants to act (§2-122-A(13) of the NY Election

   Law) and the challenged decision of the Defendants on April 27, 2020, the Resolution,

   threaten to deprive Plaintiffs and all New York voters of this right. Considering the tragedy

   and risk presented by COVID-19, Defendants must exercise caution, as they have, by

   allowing voters to cast their ballots in the June 23, 2020 election by mail. However, the

   challenged law and action by Defendants as applied under the extraordinary conditions of

   the COVID-19 pandemic, are entirely inadequate in all other respects, in that they cancelled

   Plaintiffs’ election but not others, and allowing the presidential primary to continue solely

   with the “presumptive” nominee, denying everyone else’s rights, particularly Plaintiffs and

   all others similarly situated as voting members of the electorate. It would be relatively

   minimal burden to the State to not violate Plaintiffs’ and everyone else’s voting rights, and

   simply include all candidates on the June 23 ballot, thereby not violating Plaintiffs’ rights.

   The §2-122-A(13) of the NY Election Law amended only April 3 was passed ex post facto,

   effectively hidden in the darkness of an appropriations bill, and is a prima facie denial of

   procedural due process for our State’s and country’s election fairness and integrity,

   including the rights of Plaintiffs.




                           THIRD CAUSE OF ACTION

                   NY STATE DUE PROCESS, RIGHT TO VOTE,
                    DENIAL OF PROCEDURAL DUE PROCESS
                     New York State, Constitution1821, Article 2

76. Plaintiffs incorporate and re-allege each allegation set forth in the preceding paragraphs of

   this Complaint.

                                             19
           Case 1:20-cv-03533 Document 1 Filed 05/06/20 Page 20 of 21




   77. The challenged §2-122-A(13) of the NY Election Law and the challenged decision of the

       Defendants’ on April 27, 2020, the Resolution, violate Plaintiff’s rights under the New

       York Constitution under Article II. Defendants’ actions violate Plaintiffs’ right to vote,

       and provide no justifiable reason to allow the election for certain representatives in

       government (congressional, State Senate, State Assembly) and not others, arguably more

       important (Presidential). Defendants’ should know that under the New York constitution,

       it is not legal to add policy into appropriations bills, such as how §2-122-A(13) of the NY

       Election Law became “law” on April 3. Defendants’ should know this “law” was slipped

       into effect in the dark of night, and for whatever ill-conceived political or other reason, is

       not valid law under the NY or US Constitutions.




   78. Defendants’ actions are arbitrary and whimsical and provide no justification or valid

       reason. Moreover, they favor one sole candidate who is allowed to remain on the ballot,

       and must be therefore subject to strict scrutiny.



   79. Moreover, Defendants have violated Plaintiffs’ due process rights under the New

York State Constitution, as amended.



 COUNT IV (Facial Constitutionality—New York State Election Law Section 122-A(13))



   80. Plaintiffs hereby repeat, re-allege, and incorporate by reference all foregoing


                                                20
              Case 1:20-cv-03533 Document 1 Filed 05/06/20 Page 21 of 21



paragraphs.



      81. Election Law Section 122-A(13) is facially unconstitutional in that it is not

narrowly tailored to a compelling or even a significant government interest, nor provides the

least restrictive alternative, for the putative goal of protecting the electorate against COVID-19.



WHEREFORE, Plaintiffs respectfully requests that this Court award:



(a)      Declaratory Judgment that Defendants’ have violated Plaintiffs’ rights under 42 U.S.C. §

1983, and the First and Fourteenth Amendments;



(b)      An order directing Defendants to reinstate the Presidential Primary, and restoring

         Plaintiffs to the ballot, on a date in June or July to be selected by this Court, and

         further directing that to protect voters from COVID-19, that all voting take place by mail-

         in ballot;

(c)      Costs and reasonable attorneys’ fees; and

(d)      Such other and further relief as law or equity may provide.

Dated: New York, New York May 6, 2020



                                        __/s/ Walter H. Hackett, III________

                                        Walter H. Hackett, III (pro hac vice application pending)
                                        Law Office of Walter H. Hackett
                                        Attorney(s)s for Plaintiffs




                                                   21
